Citation Nr: 1505239	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Bilateral hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran asserts that his bilateral hearing loss is related to noise exposure from weapons fire, ship noise, and noise from paint chippers and grinders during active service.  His DD Form 214 reflects service in the United States Navy as a boatswains mate.  The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(a) (2012).  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  

Additionally, a July 2011 VA audiogram demonstrated hearing loss under 38 C.F.R. 
§ 3.385, as auditory thresholds were found to be greater than 40 decibels from 2000 to 4000 Hertz bilaterally.  Accordingly, the first two elements of service connection are met.

Regarding the final element of service connection, nexus, there are conflicting opinions of record.  During a July 2011 VA examination, the Veteran reported the in-service noise exposure without hearing protection and that he did not have any such exposure during his post-service employment as an AT&T technician.  The examiner concluded after reviewing the claims file that the Veteran's current hearing loss was less likely as not caused by or the result of noise exposure during military service.  .  

To the contrary, in February 2011, the Veteran's treating audiologist stated after conducting a thorough ear, nose, and throat examination and reviewing the audiogram obtained that day that the Veteran's hearing loss was the result of noise induced trauma during active duty service.  

As the evidence is in relative equipoise, the Board will apply the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Service connection is therefore established.





ORDER


Service connection for bilateral hearing loss is granted.


____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


